Exhibit 10.4




AMENDED AND RESTATED SECURED PROMISSORY NOTE

$3,227,530.00

October 4, 2004

FOR VALUE RECEIVED, CRL SYSTEMS, INC., a Nevada corporation (the "Borrower")
hereby unconditionally promises to pay to the order of HARMAN PRO NORTH AMERICA,
INC. (successor-in-interest to Harman Acquisition Corp.) (f/k/a Orban, Inc.)), a
Delaware corporation (together with its successors and assigns, the "Lender"),
at the Lender's Payment Office, in lawful money of the United States of America
and in immediately available funds, the principal amount of THREE MILLION TWO
HUNDRED AND TWENTY-SEVEN THOUSAND FIVE HUNDRED AND THIRTY AND NO/100 DOLLARS
($3,227,530.00) on the dates and in the amounts specified in the Credit
Agreement (as defined below).  The Borrower further agrees to pay interest in
like money at such office on the unpaid principal amount hereof from time to
time outstanding, at the rates specified in the Credit Agreement, on the dates
specified in the Credit Agreement.  This Amended and Restated Secured Promissory
Note (this "Note") is the Note described in the Credit Agreement between the
Borrower and the Lender dated as of May 31, 2000 (the "Original Credit
Agreement"), as amended by the First Extension Agreement, dated September 29,
2000, the Second Extension Agreement, dated November 28, 2000, the Third
Extension Agreement, dated January 18, 2001, the Fourth Extension Agreement,
dated February 22, 2001, the Tranche A Extension Agreement, dated March 30,
2001, the Tranche A Note and Tranche B Note Extension Agreement, dated April 16,
2001 (collectively, the "Extension Agreements"), the Amendment to Credit
Agreement, dated as of October 1, 2001 (the "First Amendment to Credit
Agreement"), the Second Amendment to Credit Agreement, dated as of May 1, 2002
(the "Second Amendment to Credit Agreement") and the Third Amendment to Credit
Agreement, dated as of April 29, 2004 (the "Third Amendment to Credit
Agreement") (the Original Credit Agreement, as amended by the foregoing
Extension Agreements, the First Amendment to Credit Agreement, the Second
Amendment to Credit Agreement and the Third Amendment to Credit Agreement, and
as may be further amended, restated, supplemented or otherwise modified from
time to time, collectively, the "Credit Agreement").

This Note amends and restates, and combines and carries forward, without
interruption or novation, the outstanding indebtedness of the Borrower to the
Lender evidenced by each of the (i) Tranche A Note, dated May 31, 2000, as
amended and restated by the Amended and Restated Tranche A Note, dated
October 1, 2001, and the Second Amended and Restated Tranche A Note, dated
May 1, 2001, each issued by the Borrower in favor of the Lender, and (ii)
Tranche B Note, dated May 31, 2003, as amended and restated by the Amended and
Restated Tranche B Note, dated October 1, 2001 and the Second Amended and
Restated Tranche B Note, dated May 1, 2002, each issued by the Borrower in favor
of the Lender (each as further amended, extended, modified or otherwise
supplemented prior to the date hereof, collectively, the "Existing CRL Notes").
 The aggregate outstanding principal amount of the Existing CRL Notes has been
converted and reduced, effective as of the date of this Note, to the principal
amount of this Note in accordance with the consummation of the transactions
contemplated by the Third Amendment to Credit Agreement and the Debt
Restructuring Agreement.

The holder of this Note is authorized to endorse on the schedule annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part





DLI-5878972v9




--------------------------------------------------------------------------------

hereof the date and amount of each payment or prepayment of principal thereof.
 Each such endorsement shall constitute prima facie evidence of the accuracy of
the information endorsed.  The failure to make any such endorsement (or any
error therein) shall not affect the Obligations of the Borrower in respect of
this Note, the Credit Agreement or the other Loan Documents.

This Note (a) is the Note referred to in the Credit Agreement, (b) is subject to
the provisions of the Credit Agreement, and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
 This Note is secured and guaranteed as provided in the Security Documents.
 Reference is hereby made to the Security Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof.

Upon the occurrence of any one or more Events of Default, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of acceleration and intent to accelerate and all other
notices of any kind.

Unless otherwise defined herein, capitalized terms used but not defined herein
that are defined in the Credit Agreement shall have the meanings given to such
terms in the Credit Agreement.

Remainder of Page Intentionally Left Blank








Signature Page - Amended and Restated Secured Promissory Note

DLI-5878972




--------------------------------------------------------------------------------







THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

CRL SYSTEMS, INC.

By: /s/ C. Jayson Brentlinger
Name: C. Jayson Brentlinger
Title: President








DLI-5878972v9

3


